Woe NI
‘The Gbaja-Biamila court’
at
U.S. District Court - Eastern District of Wisconsin

 

trict Court
in Eastern

  
 

 

 

Nature of case: claim; |

: FILED

Trespass on Family trust Stephen C. Dries, Clerk
“Ghaja-Biamila”

X

i, man: Muhammed-Kabeer Gbhaja-Biamila;
claimant, aggrieved, prosecutor

 

 

 

 

Donald Zuidmulder:man; Paul Eamon Burke:
man; Ted J. Warpinski:man;
Eileen Gbaja-Biamila:woman

~C- 1d

©

 

| require ‘court of record’; ‘trial by jury’

 

claim of trespass upon trust

The Gbhaja-Biamila court presents claim of trespass:

i man only Authority in said trust it is my wish to hold said third party interlopers’ libel for trespass upon
sacred trust. Third party failed to heed fair warning of said trespass. There are no contracts of proper
order and informed consent other than by way of FRAUD qusai and administrative deception would be a
cause for breach. No man or woman came forward with a verifiable claim to trust. It is widely known,
woman, Eileen Gbaja-Biamila started said trespassed continues to casual trespass upon said trust and
administrate property without rights, which she is to bear all liability for her actions of trespass. All have
interfered with protections afforded to i by [article 1 section 10 also (amendment 9) by way of united
states further wisconsin Constitution] i seek the questions on the notice to be answered firstly before i
proceed. By way of “trial by jury”

{Notice: Court Clerk i surrender this claim in the hands of the jury only. All magistrates roll will be to
referee only facts compensation penalty phase will be determined by the jury rules for jury will be
surrender on the day of trial not before} this is not a complaint this is claim not to be trespassed upon
those who wish bear libel for said actions end__}

i, say here, and will verify in open court by way of affirmation via voice, that all herein be true;

 

Date: ly 2§/[2020 Motvamnted-Kabeer Gbaja-Biamila,
man, beneficiary: Author

Case 1:20-cv-00126-WCG Filed 01/28/20 Page 1of2 Document 1

 
Notice:
Trespass: Libel questions

(private) use only

Firstly: Do you have firsthand knowledge of any transactions, meaning communications,
proper intercourse between i and woman known as Eileen Gbaja-Biamila:woman over
the last 16 years of the relationship?

Secondly: i man known as Muhammed-Kabeer Gbaja-Biamila will hold any man, [wo]man
Libel for trespassing harm to i further damages if they wish to intercourse as a third party
interloper within a sacred trust do you understand? i man am the only Author?

Thirdly: what part of the prior (notices) of you as third party interlopers of no contract
not your respondent, failed payment of compensation of moving this into the public
without proper informed consent did you not understand or get?

Fourthly: am i man your slave to order about without compensation?

Fifthly: do you not know i have never knowingly agreed to be a ward of any kind nor will
i ever consent to involuntary servitude?

Sixthly: You have a knowing if not you do now members of this court interfered with
numerus constitutional protections bound and given to all public servants by the people
to never trespass upon such rights. Public servants cannot give rights only Our Creator
can give us rights. You do know i believe you move in constant bad faith against i and i
beliefs correct?

Seventhly: do you agree your actions will affirm your role as third party interlopers and
of the fraud you have breach said trust in administrative deception further giving light to

i libel claim against the man or [wo]man in individual and commercial capacity?

Eighthly: Bring forth Authority to administrate said trust in the private with full knowing
rights to all parties without communication of threat and or deceptive quasi practices

Lastly: you have 7 days to bring forth these answers in proper proof of claim form

(Note: no immunity for third party interlopers in matters of trespass in titles or as man)

ia . .

for: MUHAMMED-KABEER GBAJA-BIAMILA
Muhammed-Kabeer Gbaja-Biamila:beneficiary(Author)

:Copy-Right/Copy-claim: (private) use only
Case 1:20-cv-00126-WCG Filed 01/28/20 Page 2 of 2 Document 1

 
